Citation Nr: 0010057	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  94-00 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chronic peripheral 
neuropathy (CPN) due to claimed exposure to Agent Orange in 
service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean







INTRODUCTION

The appellant had active military service from February 1967 
to February 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Houston Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The case was last 
before the Board in April 1999, when it was remanded to the 
RO for further development of the evidence.  


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
appellant was exposed to Agent Orange in significant amounts 
during his military service in Vietnam.  

2.  His current CPN is shown by competent medical evidence to 
be most likely the result of alcohol abuse, not exposure to 
Agent Orange or any other event in service.  


CONCLUSION OF LAW

The claim of service connection for CPN is not well grounded, 
and it was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1116, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  In addition, CPN may 
be presumed to have been incurred in service if it was 
manifested to a compensable (10 percent) degree within one 
year of the claimant's separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  The aforementioned factual 
basis may be established by medical evidence, competent lay 
evidence, or both.  38 C.F.R. § 3.307(b).  In general, lay 
witnesses, such as the appellant, are only competent to 
testify as to factual matters, such as what symptoms an 
individual was manifesting at a given time; however, issues 
involving medical causation or diagnosis require competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet.App. 91 (1993).  

Acute or subacute peripheral neuropathy may be presumed to 
have been incurred in service if it appears within weeks or 
months of exposure to an herbicide agent; if it becomes 
manifest to a degree of 10 percent within one year of 
service; and if it resolves within two years of the date of 
onset.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  This presumption 
does not apply to CPN.  Of course, service connection can be 
granted for any disease diagnosed after discharge from 
service when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Exposure to Agent Orange

The appellant served in Vietnam from November 29, 1967 to 
February 24, 1969.  He has contended that this service was 
performed almost exclusively in the field and involved 
extensive exposure to Agent Orange.  He earned both the Air 
Medal and Combat Infantryman Badge.  On the other hand, his 
service records show that, while serving in Vietnam, he was 
absent without leave (AWOL) on at least 8 separate occasions, 
totaling 128 days, and then was held in confinement for 
another 59 days prior to leaving Vietnam.  His former First 
Sergeant is reported to have stated that the appellant was a 
constant source of trouble, at times refusing to go into the 
field despite being ordered to do so.  (See Board decision, 
dated September 11, 1978, p. 5; see also Report of Board of 
Three Psychiatrists, dated August 6, 1991.)  Thus, there is 
some doubt presented by the current record as to the 
appellant's credibility, the actual amount of time he spent 
in the field in Vietnam, and whether this resulted in any 
significant exposure to Agent Orange.  

It is therefore significant that the service department, when 
asked by the RO in 1979 to verify the appellant's exposure to 
Agent Orange in service, replied that there was "[n]o record 
of exposure found . . . ."  This was presumably based on the 
known locations of the appellant's unit in Vietnam.  
Nevertheless, it has until recently been VA policy to presume 
a veteran's exposure to Agent Orange if he served anywhere in 
Vietnam, unless there was positive evidence to the contrary, 
such as assignment to Saigon or Da Nang or another location 
known to have been free of the defoliant.  However, the U.S. 
Court of Appeals for Veterans Claims (hereinafter the Court) 
recently held that this legal presumption is only available 
to those individuals who both served in Vietnam and who also 
have a disease enumerated at 38 C.F.R. § 3.309(e) as 
presumptively related to Agent Orange on the basis of 
extensive statistical studies by VA, other Government 
agencies, and private research facilities.  See McCartt v. 
West,12 Vet. App. 164 (1999); 38 U.S.C.A. § 1116.  

The appellant's claim pertains to CPN (chronic peripheral 
neuropathy), which is not among the presumptive Agent Orange 
diseases listed at 38 C.F.R. § 3.309(e).  (Curiously, acute 
and subacute peripheral neuropathy is shown by scientific and 
statistical studies to be related to exposure to Agent 
Orange, but the term means transient peripheral neuropathy 
that appears within weeks or months of exposure to the 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. § 3.309(e) Note 2.)  Accordingly, the 
appellant is not entitled to the legal presumption of 
exposure to Agent Orange, but must affirmatively demonstrate 
this fact in order to have the claim considered to be well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  McCartt, 
12 Vet. App. at 167-69.  

In response to the Board's last remand, the appellant did not 
submit, as requested, specific information concerning where 
and when his alleged exposure to Agent Orange occurred and 
the extent of that exposure.  Instead, he submitted evidence 
recently showing that he received payments of $512.00 in 1990 
and 1991 under the Agent Orange Veteran Payment Program, as 
he apparently filed a timely claim to participate in the 
Agent Orange Product Liability Settlement Fund.  He alleged 
that a Federal District Court had ruled that he was heavily 
exposed to Agent Orange; but he has submitted no documention 
in support of this assertion.  

Contrary to the Court's holding in McCartt, and to the spirit 
(if not the letter) of the Board's instructions in the April 
1999 remand, the RO again conceded the fact of the 
appellant's exposure to Agent Orange based solely on his 
presence in Vietnam.  (See supplemental statement of the case 
dated in September 1999, p. 2.)  

The Board observes in connection with this case that a remand 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand order, and it imposes 
on VA a concomitant duty to ensure compliance with the terms 
of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Board considered the matter of another remand pursuant to 
Stegall; however, the unambiguous medical findings discussed 
below make such a step unnecessary.  Nevertheless, the Board 
is not persuaded by the evidence that the appellant was 
exposed to Agent Orange to a significant degree in service.  

Nexus to Agent Orange Exposure

A claimant is always obliged to present evidence of a well-
grounded claim; that is, a plausible claim, one which is 
either meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Moreover, a 
well-grounded claim must be supported by evidence, not mere 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  If a claim is not well grounded, then no duty to 
assist the claimant in the development of the claim attaches 
to VA.  38 U.S.C.A. § 5107(a).  

The Court has held repeatedly that, in order for a claim 
seeking to establish service incurrence of a disability to be 
considered plausible, there must be competent evidence of a 
current disability; of incurrence of a disease or injury in 
service; and of a relationship or "nexus" between the 
current disability and an injury or disease incurred in 
service or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  As indicated above, the 
Board does not believe that the fact of significant exposure 
to Agent Orange in service has been demonstrated by the 
evidence.  Also, competent medical evidence of a nexus 
between the appellant's currently diagnosed CPN and any event 
in service is lacking.  

The evidence of record, including the service medical records 
and extensive VA medical records after service, reflect no 
complaints, treatments, findings or diagnoses indicative of 
CPN either in service or until many years afterwards, 
beginning in approximately 1979.  No systemic evidences of 
Dioxin (Agent Orange) effects were found on VA neurological 
evaluation of the appellant in December 1979, although the 
neurological findings at that time suggested a possible early 
minimal sensory neuropathy in the lower extremities.  
Likewise, the report of VA general medical examination in 
August 1980 indicated that no disabilities were found which 
could be attributed to Agent Orange exposure.  

It is noted that the appellant testified at an RO hearing in 
June 1980, and coincident therewith, furnished photocopies of 
what were described as Vietnamese leaflets that he claimed he 
picked up on a mission in the Central Highlands of Vietnam.  
His translation of the documents was essentially that 
"powder spraying from the airplanes will only kill the 
mosquitoes."  Setting aside the fact that Agent Orange was a 
herbicide agent, not an insecticide, such documentary 
evidence is deemed to be less than persuasive and of doubtful 
weight as to the matter of whether the appellant had actual 
Agent Orange exposure.  

The medical member of a Rating Board before whom the 
appellant appeared at an RO hearing in November 1982 
mentioned to him the belief that his neuropathy was caused by 
his alcohol intake; the appellant disputed this.  (See 
November 1, 1982 hearing transcript, p. 17.)  Then, on VA 
medical examination of the appellant in March 1997, the 
examiner reported a clinical impression of "profound sensory 
deficits in his hands and feet which by history is consistent 
with neuropathy secondary to Agent Orange exposure."  In its 
April 1999 remand, the Board noted that it was unsure of the 
precise meaning of this statement, which appeared to be based 
solely on verbal medical history given by the appellant, 
rather than a review by the examiner of all of the relevant 
medical records in the claims file.  

Accordingly, the Board requested that the medical examiner in 
March 1997 review the entire claims file and clarify his 
medical opinion concerning the etiology of the appellant's 
CPN.  In June 1999, the examining physician noted the lack of 
complaints or symptoms associated with peripheral neuropathy 
before 1979 and the appellant's history of excessive alcohol 
use up until at least 1988, which had previously been 
suggested as the origin of his peripheral neuropathy.  After 
reviewing the contents of the entire claims file, that 
physician reported, in pertinent part, as follows:  

In summary, there is no evidence to support that 
this claimant's chronic peripheral neuropathy is 
related to Agent Orange exposure.  There is a lack 
of documentation of an acute or subacute peripheral 
neuropathy during the time frame of his reported 
Agent Orange exposure.  In addition, at least by 
history, his peripheral neuropathy has been 
progressive which would support another etiology 
such as alcohol abuse.  In addition [I] suspect 
that there is an exaggeration of the severity of 
this claimant's peripheral neuropathy.  This is 
suggested by the discrepancy of marked subjective 
large and small fiber sensory deficits and that of 
normal deep tendon reflexes as well as normal nerve 
conduction studies when repeated in 1981.  

The Board finds the medical opinion quoted above to have much 
probative value, warranting great weight in connection with a 
decision in this case.  Moreover, in the absence of any 
competent medical evidence linking the appellant's current 
CPN to any event in service, including exposure to Agent 
Orange, the Board finds that the current claim is not well-
grounded pursuant to 38 U.S.C.A. § 5107(a).  Further 
development by VA would be inappropriate in this case.  It is 
only appropriate for VA to order additional development if 
the appellant has first submitted a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), which is not currently the 
case here.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998); Morton v. West, 12 Vet. App. 477 (1999).


ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 

